—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that he did not voluntarily, knowingly and intelligently enter that plea (see, People v Pellegrino, 60 NY2d 636). Defendant’s waiver of the right to appeal encompassed the right to challenge the sentence as harsh or excessive (see, People v Allen, 82 NY2d 761). Were we to reach the issue on the merits, we would conclude that the sentence of consecutive maximum terms of imprisonment is not unduly harsh or severe, given the heinous nature of the crimes. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Sexual Abuse, 1st Degree.) Present—Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.